DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 11/4/21.

Response to Amendment
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive.  See response to arguments below:

Response to Arguments
 	Applicant argues Karanam does not disclose determining, based on each target image and the attention map of the at least one target in the each target image, a result of association that indicates whether a correspondence exists between at least some of targets in different target images.
It is the position of the examiner Karanam does disclose determining, based on each target image and the attention map of the at least one target in the each target image, a result of association that indicates whether a correspondence exists between at least some of targets in different target images.
Examiner interprets Karanam providing a guidance for adjusting a position of a target based on a target image and a target attention map corresponding to the target image. Karanam using the target image and its corresponding target attention map to guide the target's position adjustment as adjusting position as the determining and it is based on target image and attention map and the correspondence.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Karanam (2021/0090289).
Regarding claims 1, 10 and 19 Karanam discloses,
 	Acquiring at least two target images (paragraph 0041 fig. 1 block s102, target image, camera can acquire at least two images);
 	Determining an attention map of at least one target in each of the at least two target images according to a result of detecting target of each target image, wherein the attention map indicates the position of one target in the target image (note paragraph 0046 fig. s114 generating target map, paragraph 0023 and 0093 as attention map provides guidance for positioning); and
 	Determining, based on each target image and the attention map of the at least one target in the each target image, a result of association that indicates whether a correspondence exists between                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  at least some of targets in different target image (note paragraph 0059, s106 target image and attention map providing guidance, examiner interpret as result of association indicates correspondence between some of targets).

Regarding claims 2 and 11 Karanam discloses

for one target in each target image, determining, according to the result of detecting target of the each target image, a first image region where the target is located (note paragraph 0025, target image provide positioning of the target, examiner interprets as first image region); and determining the attention map of the target according to the first image region in the target image and a second image region other than the first image region in the target image (note paragraph 0025, cites reference image, target image adjusted to the reference image, examiner interprets the adjusting providing second image region).


Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter for dependent claims 3-9 and 12-18. 
Regarding claims 3 and 12, prior art could not be found for the features acquiring an initial image with an image size matching that of the target image; setting a pixel value of a pixel in a first target image region in the initial image as a first pixel value, wherein the first target image region corresponds to the first image region; and setting a pixel value of a pixel in a second target image region in the initial image as a second pixel value to obtain the attention map of the target, where in the second target image region corresponds to the second image region, and the first pixel value is not equal to the second pixel value. These features in combination with other features could not be found in the prior art Regarding claims 4 and 13, prior art could not be found for the features fusing a target image with the attention map of one target in the target image to obtain a to-be-processed image; performing feature extraction on each to-be-processed image respectively to obtain a feature map of the each to-be- processed image; and determining, according to the feature map of the each to-be-processed image, the result of association that indicates whether the correspondence exists between at least some of targets in different target images. These features in combination with other features could not be found in the prior art. Claims 5-9 and 14-18 depend on claims 4 and 13, respectively. Therefore are also objected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30pm-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-2727882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
January 27, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664